 1

 2
                                 UNITED STATES DISTRICT COURT
 3                           NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
 4

 5   ROTHSCHILD PATENT IMAGING LLC,
                                                           Case No. 4:19-cv-05414-HSG
 6                         Plaintiff,
       v.                                                  ORDER GRANTING JOINT
 7                                                         MOTION TO STAY ALL
     GNOME FOUNDATION,                                     DEADLINES
 8

 9                         Defendant.

10
            Having considered the parties’ request to stay all Deadlines, the parties’ request is hereby
11

12   GRANTED.

13          All deadlines are hereby stayed for 30 days.
14

15
            SO ORDERED
16
                                                  ______________________________
17   DATED: 3/4/2020
                                                  HONORABLE HAYWOOD S. GILLIAM, JR.
18                                                UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26
27

28
                                                    -1-
     ORDER
